OFFICE   OF   THE   ATTORNEY    GENERAL    OF   TEXAS
                                     AUSTIN




~onomblo Oeorge H. Sheppard
Cccptro1l.r of Public Aooountr
Austin, Texar




           -bile\ .”
                  peclfic  instance cited by you la of a delinquent
tax attorne~lemplo~sd     by the County under the provlslons         of Artl-
cles 7335 ancPa335f1, V. A. C. E.        The   copy  of the contract   betvesn
tile attorney and the C~lssloners’          Court furnished uz skous t&t
the coapensatlon    of tke attorney     1s fixed et 15% “OS the amzwnt
collecteC   of all de1inqcer.t   taxe%, pcnolty and :ntex:t         of the
years covered Lereby, actually       collected     and pnld to tt-.e Collecto?
of Taxes . . ,”       Canpensatlon due the maid attorney        Is llmlted     to
Eononbl@           Oaorg,    Ii.   Shappard,    paga   2




that    rtatod          in raid cootlrot.

                   Commlralona of        the   County Aaaaraor-Collector       ror ool-
lootlng          tuaa    arc fir.6     by titic1.a         3939 md n>l,    Ravirad stat-
utoa.

                   APtie1.     3939 prorldea:
             %ora     l!mll k paid for the oollootlon of taxer
        aa ooapenoatlon   ror the aanlce~ of tbo oollmotor . . .
        5% oa the firat 410,000 aollooted for the State. . .I
        for oollocting the Count t&XII, 5s m the flnt
        $5,000 of ruch tax.8 0011lotoa:   . , .”

                   Artlcla     7331 prorldrrc
              .    . lor the 00118ction 0r b8ibqua     tax.8 OD
        nal &tit*    and for parfomlng all dutlaa relit&j     ‘to
        auoh taxoa for vhlch no campan~atlon la othenlaa     pro-
        vided, the tax oollector ahall rooelv@ ilra par oant
        of all daliaquent tura oollochd by biw:

           Anawz%ng the iirat   quiatlon,  VI wa of the opl.lllon thbt
nalther of the pmtlea above mentioned la lntltlod to l oo~alaalon
OILthe 810088 rullred   at Lb. t-u aala.    8ach lx o ea a la not a tax.
Yior 18 It pesalt~ or intereat.   Rmthar it la over and above the
taxaa, potultt and lntmaat, aa la in a aoaao l profit derived
by the State fra   tha CAL of real oat-ate vhloh it bar purcharad.

             ‘A tu collaetor               may yroparly        Claim oamt8ag
        only on swm actually               oolleotod.aa        taxes. . .
        C. J. 1016.

            Suck CXCOES   belr~ neither taxea,   penalty n3r Lnter+st,
YB an constralnod      to hgld that no cotamlesion 18 due thereor. to
tk,e parties above Bentloned.
             Ee recond quertlon feels     vltl: costs.    Art:cle   7:>1,
i.. - ., ;rw:Lcr    ttat certnlx f’crz dzr~ tic ‘illx i3Ilectw     s!.ail bc
t.ue!: p_r c3itS sItoaombla   Ooorga Ii. Sheppard,   page Y


commiralom   are due the partlam la quartlon  for     the   oollectlon   of
mm.     Sea 61 C. J. 1016, footnote 18 (a) (3).
            Thr ltatutea  fla&l~  vlth   delinquent   ULXOBand tblr,
m,‘;;o~ltm Sraqwatlr     raZar to ‘tax**,    panaltlor,  lntanrt  ma.4
          thur rhovlrq that them ID a 6oflnlta dlrtlnotloo       batvoan
tb~aa’a*ranl    itma.    bea, for axaaple,    Artlolo 7345b, Srotim 12,
d    Artlola 7328, V. A. C. a.
                                            roum vary truly
                                            ATTORHR     OBRBRAL01 TEXAS



                          3
                                                       J. Arthur Bandlla
                                                               Aaelrtant

JA3/JC?